Mr. Chief Justice Del Toro
delivered the opinion of the court.
The plaintiffs filed their complaint in the First District Court of San Juan. The defendants demurred and duly moved for a chango of venue to the district court of their domicile, Humacao. The action is one to recover on several promissory notes in all of which the defendants' expressly submitted themselves to the courts of San Juan. The motion for a change of venue was overruled and the defendants took the present appeal from that ruling.
In their brief the appellants admit that if we apply to this case the jurisprudence laid down by this court in the case of Gomez v. Toro, 23 P. R. R. 596, the order appealed from is well founded, but they maintain that the doctrine established in Gómez v. Toro, supra, is erroneous and should be reversed.
In support of that proposition the appellants filed a brief containing scarcely two pages of argument, with some citations and without any reasoning showing a serious consideration of the question involved.
The case of Gómes, v. Toro, supra, has been cited with ap*719proval in. several instances by this same court. See especially the case of Mitjans v. Succession of Mitjans, 26 P. R. R. 731. In the course of the opinion it was said:
“That waiver of venire is a legitimate subject of contract, as well .as a local custom of long standing sanctioned by public policy and ■sustained by the uniform current of judicial decision, has been several times decided by this court * * * . ”
The appeal must be dismissed and the order appealed from

Affirmed.

Justices Aldrey, Hutchison and Franco Soto concurred,
Mr. Justice Wolf dissented.